Citation Nr: 0916885	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant, W.L., and B.B.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from November 1945 to 
December 1946; his military occupational specialty was light 
truck driver.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in 1992 at the age of 71.  The death 
certificate lists the Veteran's cause of death as lung 
cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for a fractured metacarpal of the left hand, 
evaluated as noncompensably (zero percent) disabling.

3.  The Veteran's lung cancer was first diagnosed many years 
after service discharge and has not been linked by competent 
medical evidence to service.

4.  There is no medical evidence that a disability related to 
service contributed to the cause of the Veteran's death, to 
include exposure to asbestos.


CONCLUSIONS OF LAW

1.  Lung cancer is not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 



The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the appellant letters in November 2004 and January 
2005, prior to adjudication, in which she was informed of the 
requirements needed to establish entitlement to service 
connection for the cause of the Veteran's death.  

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  As a result of a letter sent by VA to the appellant 
in May 2008, VA has satisfied the notice requirements 
outlined in Hupp.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The appellant has been given ample opportunity to 
present evidence and argument in support of her claim, 
including at her personal hearing in January 2009.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The third prong of 38 C.F.R. § 3.159(c)(4)(I) requires a VA 
examination to address the question of etiology as related to 
service when the claim for service connection meets the 
threshold requirement that it sufficiently "indicate" that 
the claimed disability in question, which is the lung cancer 
that caused the Veteran's death, may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
medical examination was not obtained in this case because 
there is no indication that such an examination would further 
the appellant's claim for service connection for the cause of 
the Veteran's death.  


The Merits of the Claim

The appellant seeks service connection for the cause of death 
of her husband, the Veteran in this matter.  It has been 
contended by and on behalf of the appellant in hearing 
testimony and written statements that the Veteran was healthy 
when he entered service but that his exposure to asbestos and 
other chemicals contributed to his death in 1992 from lung 
cancer.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  
The Veteran died in 1992 of lung cancer.  At the time of his 
death, the Veteran was in receipt of service connection for 
residuals of a metacarpal fracture of the left hand.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for chronic 
diseases, such as lung cancer, if such is shown to have been 
manifested to a compensable degree within one year after a 
veteran was separated from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as lung cancer, which 
may be presumed to have been incurred in service if it became 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

In this case, no autopsy was performed, and no information is 
provided on the certificate indicating any preliminary or 
causal conditions.  There was no notation on the interval 
between onset and death.  

The Veteran's service treatment records do not contain any 
complaints or findings of a lung disorder.  According to the 
Veteran's Separation Qualification Record, he served for 
eight months in the European Theatre of Operations with the 
891st Air Engineer Squadron, 473rd Air Service Group, as a 
light truck driver hauling food and clothing supplies from 
the depot to designated areas.  It was noted that he serviced 
his own truck and made repairs when necessary.

The initial post-service medical evidence of a lung disorder 
was not several months before the Veteran's death in 1992 - 
over 45 years after service discharge.  

According to VA hospital records from August to October 1992, 
the Veteran's lung problems began 3-4 months prior to 
admission when he noted the onset of left-sided headache and 
cough productive of white-yellow sputum.  He had a 40 year 
pack history of smoking, which he quit in 1973; and his work 
history included possible asbestos exposure for 13 years in 
an airplane manufacturing plant.

This long period between the date of service discharge and 
the date of post-service medical complaints provides evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

According to a June 2005 statement from L.D., M.D., the 
Veteran's doctor, the Veteran was exposed to high levels of 
asbestos in service and developed malignant squamous cell 
carcinoma of the lung.  Dr. D noted that it is well known 
that patients who have asbestos exposure along with cigarette 
smoking have a 60 fold increase in the risk of developing 
lung cancer over non-exposed non-smoking controls.  Dr. D 
concluded that there was no doubt that the Veteran's asbestos 
exposure led to and contributed to his lung cancer.

The appellant and her daughters testified at a personal 
hearing in January 2009 that the veteran was exposed to 
asbestos and other chemicals while in service in the Army.  
(See January 2009 BVA hearing transcript, p. 2; July 2005 
notice of disagreement; and October 2005 substantive appeal.)

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993). 

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

With respect to the second element in Hickson above, evidence 
of in-service incurrence or aggravation of a disease or 
injury, there is no evidence of an in-service lung problem or 
in-service exposure to asbestos, despite the above statement 
from Dr D.  In fact, there is evidence in the VA hospital 
records for 1992 that the Veteran's possible exposure to 
asbestos was while working at an aircraft manufacturing plant 
after service.  

However, assuming without deciding that the Veteran was 
exposed in service to asbestos and chemicals, Dr. D's opinion 
is not based upon any data as applied to the veteran - i.e., 
there is no information indicating to what degree such 
exposure occurred or the course of development of any 
disorder which may have been incurred.  Indeed, Dr. D's 
opinion as to exposure (i.e., the in-service event) is 
without foundation and must be considered speculative.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

Such speculation as to exposure undermines the probative 
weight assigned to this opinion.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Because the factual basis of the opinion is 
not supported, the medical conclusion, which is itself 
speculative, is of no probative value.

Consequently, as one or more of the required elements for 
service connection for the cause of death is not shown, 
service connection for the cause of the Veteran's death is 
not warranted in this case.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful and that the appellant is sincere in her 
belief that the Veteran's death was related to service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


